DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Torrey Spink on 01/05/2021.

The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A downhole tool to be rotated for cutting rock to form a borehole comprising: 
a body with a center axis about which the downhole tool rotates; 
a plurality of blades comprising elongated raised areas on the body arrayed around the center axis, the plurality of blades defining a plurality of channels between the plurality of blades, each of the plurality of blades having a front wall partially defining one of the plurality of channels and a leading edge of the blade, and a back wall partially defining another one of the plurality of channels; 
wherein each of the plurality of blades has arranged along of the leading edge of the blade a plurality of cutters in fixed positions on the blade; and 
, wherein the first leading edge is closer to the center axis than the second leading edge.


11. (Currently Amended) A downhole tool to be rotated for cutting rock to form a borehole comprising: 
	a body having a cutting face and a center axis about which the downhole tool rotates; 
a plurality of blades on the cutting face; a plurality of channels separating the plurality of blades, each of the plurality blades having a front wall adjacent to one of the plurality of channels and a back wall adjacent to another of the plurality of channels; 
wherein each of the plurality of blades has arranged along a leading edge of the blade a plurality of cutters in fixed positions; 
wherein at least one of the plurality of blades is an offset blade, the offset blade comprising at least two portions, the at least two portions comprising a first blade portion and a second blade portion; the leading edge of the offset blade comprising a first leading edge portion and a second leading edge portion corresponding to the first and second blade portions, the second leading edge portion of the leading edge of the offset blade being angularly offset from the first leading edge portion in a circumferential direction such that the first leading edge is positioned rotationally forward of the second , wherein the first leading edge is closer to the center axis than the second leading edge; and 
wherein the downhole tool further comprises, 
a first nozzle that is located within the channel adjacent the front wall of the offset blade and is positioned and oriented to direct a circulation medium toward the plurality of cutters on the first leading edge portion; and 
a second nozzle within the channel that is adjacent to the front wall of the offset blade, the second nozzle being located displaced angularly and radially from the first nozzle and oriented to direct the circulation medium toward the plurality of cutters on the second leading edge portion.

17. (Currently Amended) A rotary drag bit for cutting rock to advance borehole comprising: 
a body having a cutting face and a center axis about which the bit rotates, the cutting face having a cone region, a nose region, and shoulder region and a gauge; 
a plurality of elongated blades on the cutting face extending radially outwardly, at least one of the plurality of elongated blades being a primary blade extending from nearing the center axis; 
a plurality of channels separating the plurality of elongated blades, each of the plurality of elongated blades having a front wall adjacent to one of the plurality of channels and a back wall adjacent to another of the plurality of channels; and 
a plurality of primary cutters mounted in fixed positions along a leading edge of each the plurality of elongated blades, the plurality of primary cutters defining primary cutting profile for the bit, each of cutters having a radial position with the primary cutting profile, a radial position on one of the plurality of elongated blades, and an orientation; 
wherein the primary blade is an offset blade, the offset blade comprising at least two portions, the at least two portions comprising a first blade portion and a second blade portion; the leading edge , wherein the first leading edge is closer to the center axis than the second leading edge; 
wherein the offset blade further comprises a top surface from which the plurality of primary cutters extend, the back wall has a top edge that, along at least a portion of the front wall, is lower than the top surface, and, the offset blade comprises a sloped back surface extending from the top surface to the lower top edge portion of the back wall.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 11, and 17, the claims recite a drill bit which includes a number of blades, at least one such blade being an “offset” blade which includes two different angled cutting sections which have an offset relative to the forward directional (i.e. when the bit is rotated to drill, the first leading edge would contact the formation before second edge section).  While bits with different drilling blade geometries are known which have different sections contacting the formation at different intervals of rotation (see Lind, 2011/0266071 and Doster, 2009/0084606), such references do not include the first forward leading edge being closer to the center axis of the bit than the second leading edge.  To modify such references to include such a structure would require substantial redesign of the bit body to allow for adequate material removal as well as proper cutter engagement.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/               Examiner, Art Unit 3676